Citation Nr: 9933463	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-20 135	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb laceration.  

2.  Entitlement to an increased (compensable) evaluation for 
Ghon complex.  

3.  Entitlement to a temporary total rating for convalescence 
following surgery performed during a March 28, 1994, to April 
5, 1994, VA hospitalization.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military duty from August 1961 to June 
1969 and from August 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1995 
and August 1997.  A March 1995 rating decision of the 
Winston-Salem, North Carolina, RO denied a compensable 
disability evaluation for service-connected Ghon complex.  
This rating decision also denied a claim for a temporary 
total rating.  Subsequently, the appeal was transferred to 
the RO in Huntington, West Virginia, and an August 1997 RO 
rating decision denied a claim of service connection for 
residuals of a left thumb laceration.  (The increased rating 
and temporary total rating issues were previously before the 
Board in December 1997 when they were remanded for further 
development.)

The Board notes that argument presented on appeal by the 
veteran's representative includes contentions that service 
connection should be granted for residuals of excision of a 
hemartoma.  This issue has not been addressed by the RO and 
is consequently referred to the RO for action.


FINDINGS OF FACT

1.  The veteran's service-connected Ghon complex is not shown 
to be presently active; no residual disability has been 
demonstrated.  

2.  Surgery performed during hospitalization from March to 
April 1994 was not associated with any service-connected 
disorder.  

3.  No competent medical evidence of a nexus between any 
current disorder of the left thumb and the veteran's military 
service has been presented.  


CONCLUSIONS OF LAW  

1.  The criteria for a compensable evaluation for service-
connected Ghon complex are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6731 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6731 (1996).  

2.  A temporary total rating based on surgery during 
hospitalization from March 28, 1994 to April 5, 1994, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1999).  

3.  The claim of service connection for residuals of a left 
thumb laceration is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ghon Complex

Evaluations of service-connected disabilities are determined 
by comparing the symptoms the veteran is presently 
experiencing for a particular disability with criteria set 
forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The criteria are 
based on average impairment in earning capacity.  Id.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

An April 1992 rating decision established service connection 
for Ghon complex.  A noncompensable disability evaluation 
remains in effect.  In doing so, the RO cited to service 
medical records dated in 1961, 1965, and 1969, for notation 
of a history of well-healed Ghon complex, without present 
active tuberculosis.  Active tuberculosis was neither 
reported by the veteran, nor shown on any examination during 
his years of military service from 1961 to 1975.  The Board 
presently observes that service medical records of August 
1961, June 1965, and June 1969 indeed show a history of well-
healed Ghon complex; his entire service medical records are 
without any associated complaint, treatment, pathology, or 
symptomatology -- respiratory or otherwise.  Chest x-rays of 
June 1964 were normal; subsequent x-rays referred only to a 
well-healed Ghon complex.  The veteran was discharged 
effective in November 1975.  Following service, no 
respiratory symptoms have been attributed to Ghon complex.  
The veteran was afforded VA pulmonary function testing in 
February 1998, the results of which were interpreted as 
normal for spirometry and lung volumes.

Service-connected Ghon complex has been evaluated as chronic, 
inactive pulmonary tuberculosis.  38 C.F.R. §§ 4.20, 4.71, 
Diagnostic Code 6731.  The provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6731 (1999) direct that, depending on the 
specific findings, residuals are to be rated as interstitial 
lung disease (Diagnostic Code 6833), restrictive lung disease 
(Diagnostic Code 6845), or, when obstructive lung disease is 
the major residual, as chronic bronchitis (Diagnostic Code 
6600).  Under rating criteria in effect prior to October 7, 
1996, inactive pulmonary tuberculosis was rated on the basis 
of residuals after attainment of inactivity.  38 C.F.R. 
§ 4.97, Diagnostic Code 6731 (1996).  Healed lesions, with 
minimal or no symptoms did not warrant a compensable rating.  
Id.  

As noted above, service and post-service medical records show 
no active tuberculosis.  As the current medical evidence of 
record is negative for any specific findings of disability 
due to Ghon complex, an increased rating is not warranted 
under any of the potentially applicable Diagnostic Codes 
(6600, 6833, and 6845).  Under the old criteria, absent the 
presentation of medical evidence showing debility due to Ghon 
complex, a zero percent rating is assigned.  38 C.F.R. § 4.97 
(1996).

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's Ghon complex.  It follows that, with 
no showing of any active pathology or symptomatology due to 
Ghon complex, that no marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or frequent periods of hospitalization, is demonstrated so as 
to render impracticable the application of the regular 
schedular standards.  In the absence of any medical evidence 
of symptoms or active pathology associated with service-
connected Ghon complex, there is no factual basis for 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  

II.  Temporary Total Rating

The veteran asserts entitlement to a temporary total rating 
based on surgery performed during hospitalization from March 
28, 1994 to April 5, 1994.  A temporary total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
treatment of a service-connected disability has resulted in 
certain requirements for convalescence.  38 C.F.R. § 4.30.  

Service connection has been established for chondromalacia of 
the left knee, chondromalacia of the right knee, tinnitus, 
and Ghon complex.  Consequently, a temporary total rating 
under § 4.30 may be assigned only if treatment was for one of 
these disabilities.  Id.  An April 5, 1994 VA hospital 
summary indicates admission on March 28, 1994 for complaints 
of left chest pain and discomfort over the previous year.  
The veteran gave a medical history which included inactive 
tuberculosis.  A chest x-ray showed a dime-sized lesion of 
the left lung, which had grown larger in size since 1986.  On 
March 31, 1994, the veteran underwent surgery for removal of 
a 2-3 cm. mass in the superior segment of the left lower lobe 
medially.  Upon review of the mass biopsy tissue, a diagnosis 
of hemartoma was confirmed.  The veteran was discharged on 
April 5, 1994.  

The Board does not reach the question of whether 
convalescence was required in this case because no evidence 
has been presented to show that the surgery performed in 
March 1994 was for service-connected disability.  As noted 
above, service connection is not in effect for the hemartoma 
which necessitated the surgery.  Moreover, the record does 
not reflect that the hemartoma is part of the service-
connected Ghon complex.  

A March 1998 VA examiner indicated that he was of the opinion 
that the hemartoma was an event isolated from the Ghon 
complex.  Although a May 1998 VA examination report 
questioned the diagnosis of Ghon complex, the salient point 
to be made in the issue before the Board is that service 
connection has not been granted for the hemartoma-the very 
problem for which the veteran was treated in March 1994.  The 
May 1998 report was clarified by an addendum prepared in 
April 1999 by a VA Oncologist, who opined that the hemartoma 
was, "not related in any way" to the veteran's prior 
inactive tuberculosis or service-connected Ghon complex.  The 
examining physician noted that hemartomas are the most common 
benign tumors of the lung, and that the veteran's (service-
connected) healed pulmonary lesion in the Ghon complex is 
another common pulmonary phenomena.  

In consideration of the above, the Board finds that no 
evidence has been presented to indicate that the hemartoma 
for which the veteran was treated in March 1994 was part of 
any service-connected process.  Significantly, what matters 
to the Board's analysis of the § 4.30 issue is that the 
hemartoma is not part of the already service-connected 
disability.  Absent treatment for service-connected 
disability, a temporary total rating under § 4.30 is not 
warranted.

III.  Left Thumb Laceration

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Service medical records show the veteran was seen on October 
17, 1973 for a laceration to the left thumb involving the 
thumb nail.  No sutures were necessary.  The wound was 
dressed, and the veteran was given Darvon medication for 
pain.  No follow-up evaluation was deemed necessary; none was 
obtained.  No further complaint, complication, treatment, 
injury, or diagnosis is shown for the remainder of this 
military service.  

VA post-service records dated from 1995 to 1998 show 
treatment for disorders not pertinent to the claim of service 
connection.  However, while receiving treatment for another 
disorder on May 1, 1997, notation was made of a small crack 
in the skin above the left thumb nail.  Dried skin was also 
noted at that site.  No diagnosis was given.  On VA 
examination in March 1998,  the thumbs were considered normal 
in appearance bilaterally.  A depression in the left thumb 
nail was observed on close examination.  Diagnoses included 
trauma to the distal aspect of the thumb, with residual 
numbness.  

In the veteran's case, there is no opinion evidence linking 
the more recently shown left thumb nail diagnosis to the 
problem he experienced on October 17, 1973, while on active 
military service.  Consequently, this claim of service 
connection is not well grounded.  Caluza, supra.  

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding medical issues.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As a layperson, without 
the appropriate medical training and expertise, he is not 
competent to render an opinion on a medical matter, such as 
the etiology of his current left thumb disorder.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While the veteran appears to have injured his left thumb in 
service, and he has a current diagnosis, without competent 
nexus evidence, (i.e., medical evidence of a nexus between 
current disability and the veteran's in-service problem, or 
between current disability and continued symptoms since 
service), his claim may not be considered well grounded.  
Id.; Savage v. Gober, 10 Vet. App. 488, at 498 (1997).  The 
claim is denied as not well grounded.  


ORDER

Service connection for residuals of a left thumb laceration 
is denied.  

A compensable evaluation for service-connected Ghon complex 
is denied.  

A temporary total rating based on surgery during 
hospitalization from March 28, 1994 to April 5, 1994 is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

